DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on March 9, 2022, claims 1 and 10-12 were amended, and claims 5-9 were cancelled. Currently, claims 1-4 and 10-13 are pending in this application.
Allowable Subject Matter
Claims 1-4 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2019/0113670 to Mackey et al. (Mackey), fails to disclose or suggest an image capturing apparatus comprising a sensor module configured to collect the incident light reflected by the light-transmitting cover plate, wherein in a plane perpendicular to the thickness direction, the sensor module is disposed outside an area surrounded by an edge of the LCD module, and the image capturing apparatus further comprises a deflection component disposed between the LCD module and the light source module for deflecting the incident light reflected by the light-transmitting cover plate to the sensor module.
As shown in Fig. 2, Mackey discloses an image apparatus comprising:
a light-transmitting cover plate 208 having a first surface 226 and a second surface opposite to each other along the thickness direction, wherein the first surface 226 of the light-transmitting cover plate 208 is configured to contact with an object 210 to be captured, and the second surface of the light- transmitting cover plate is configured to face the first surface of the sensor substrate 201; and
a sensor module 212 (comprising detector pixels 212) configured to collect the incident light reflected by the light-transmitting cover plate 208 (paragraphs 38-40),

However, Mackey does not disclose the sensor module disposed outside an area surrounded by an edge of the LCD module and a deflection component disposed between the LCD module and the light source module for deflecting the incident light reflected by the light-transmitting cover plate to the sensor module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 12, 2022